DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election with partial traverse of Group I, claims 1-13, in the reply filed on January 22, 2021, is acknowledged.  The traversal is on the grounds that examination of Groups I and III would not be burdensome (Election, paragraph spanning pages 1-2).  This argument is found persuasive and the restriction between Groups I, claims 1-13, and Group III, claims 17-22, is hereby withdrawn.  Group II, claims 14-16 are hereby withdrawn as non-elected.
The requirement is still deemed proper and is therefore made FINAL.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks proper antecedent basis for the subject matter of claim 13, wherein the fabric of the bottom layer is “sintered to form the bulbous or mushroom-shaped ends.”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “23” of Figure 2 and “46” and “48” of Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for being drawn to “A molded lightweight layered floor liner” comprising a middle layer…made of a lightweight material that is moldable to form a desired shape of the floor liner.” First, it is unclear if the claimed floor liner is in a molded state or is capable of being molded (i.e., moldable).  Second, the term “lightweight” is a relative term which renders the claim indefinite.  The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-13 are rejected for their dependency thereupon.
Claim 1 is indefinite for the recitation “exposed fibers having misshaped ends.”  Without a starting reference point of original shape, the scope of “misshaped” is unknown.  Claim 17 is similarly rejected.  Claims 2-13 and 18-22 are also rejected for their dependency upon claims 1 and 17.   
Claim 1 recites the limitation “the carpeted surface of a floor of a vehicle” in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sintered” in claim 13 is used by the claim to mean “singed,” while the accepted meaning is “heated to make a powdered material coalesce into a solid.”  The term is indefinite because the specification does not clearly redefine the term.  Claim 20 is similarly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,027,782 issued to Sherman in view of US 4,360,554 issued to Campbell et al. and US 2011/0225782 issued to Imaizumi.
Sherman discloses auxiliary molded floor mats for a vehicle comprising a tufted carpeted layer, a thermoplastic middle layer, and a non-slip substrate bottom layer (abstract).  The floor mat has a flat base and molded raised walls around the edges thereof so as to fit a vehicle floor compartment (abstract and Figure 1).  
The tufted carpet layer comprises pile yarns secured to a backing and extending therefrom to form a pile surface (col. 3, lines 56-67).  Figure 8 shows a cut loop pile carpet.  The thermoplastic middle layer imparts stiffness and moldability to the floor mat and may comprise polymers of ethylene or propylene (col. 4, lines 1-10).  Said middle layer is applied to the back of the carpet layer by any known manner, such as dispersion coating, extrusion coating, calendering, and lamination (col. 4, lines 13-17).  The non-slip substrate helps to retain the floor mat in position on the carpeted floor of the vehicle during use (col. 4, lines 18-20).  Said non-slip substrate may be “any material which has the capability of physically interacting with the vehicles’ carpeted floor surface to create a sufficient resistance to lateral forces” (col. 4, lines 20-23).  Sherman states, “At the same time, the interaction of the non-slip substrate with the vehicle’s floor is not so strong that the mat cannot be periodically removed and cleaned or discarded” (col. 4, lines 23-26).  
Thus, Sherman teaches the invention of claims 1, 2, and 6 with the exception that the non-slip substrate bottom layer comprises “a fabric material with exposed fibers having misshaped ends,” preferably a nonwoven fabric having bulbous or mushroom-shaped fiber ends 
For example, Campbell teaches a carpet underlayment comprising a needlepunched nonwoven of staple fibers needled into a woven scrim (abstract and Figure 1).  The protruding nap fibers of the needlepunched nonwoven are singed to form “melt balls” (i.e., bulbous) or mushroom-shaped fiber ends, “which provides a desirable frictional surface” (col. 3, lines 9-36 and Figures 1 and 2).  Additionally, Imaizumi teaches a carpet having a non-slip backing comprising a raschel knit fabric backing having cut pile yarns extending therefrom (abstract and Figure 4).  The pile yarns may comprise monofilaments of polyethylene, polypropylene, or nylon (section [0011]).  The cut pile ends may be treated to have molten balls (i.e., bulbous ends) by melting the cut ends using a singeing machine or a heater (section [0017]).  The molten balls prevent the carpet from being displaced (section [0017]).  The carpet is suitable for use as a floor mat for an automobile (section [0002]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a non-slip fabric having exposed bulbous or mushroom-shaped singed fibers, as taught by Campbell and Imaizumi, for the non-slip substrate of the Sherman floor mat.  Note Sherman teaches any non-slip substrate is suitable for the invention.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing a non-
Regarding claims 7, 17, and 18, Sherman fails to teach the middle layer coating of polyethylene has the properties of being waterproof or impervious to moisture.  However, it is reasonable to presume that said property limitations would obviously be met by the Sherman invention.  Support for said presumption is found in the use of similar materials (i.e., moldable polyethylene coating) used to produce a like floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claims 7, 17, and 18 are also rejected as being obvious over the cited prior art. 
Regarding claims 8, 9, and 22, Sherman fails to teach the polyethylene middle layer comprises low density polyethylene (LDPE).  However, the generic teaching of polyethylene encompasses the specific LDPE.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select LDPE for the polyethylene of the Sherman invention.  Absent a showing of unexpected results achieved therefrom or other evidence of nonobvious, claims 8 and 22 are rejected as being obvious over the cited prior art.  
Regarding claims 11 and 19-21, while the singed nonwoven staple fibers of Campbell are preferably made of aromatic polyamide, Imaizumi teaches the singed pile yarns may be nylon or In re Leshin, 125 USPQ 416.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobvious, claims 11 and 19-21 are rejected as being obvious over the cited prior art.  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,027,782 issued to Sherman in view of US 4,360,554 issued to Campbell et al. and US 2011/0225782 issued to Imaizumi, as applied to claims 1 and 2 above, and in further view of “Hobnail Carpet Tiles” by FlooringInc.com and “Guardian Golden Series Hobnail Indoor Wiper Floor Mat” by Amazon.com.
While Sherman exemplifies cut pile carpet, loop pile carpet, specifically hobnail pattern carpet, is well known in the art of carpeting.  For example, FlooringInc.com sells hobnail patterned carpet tiles comprising loop piles in a hobnail pattern that are versatile and durable, suitable for use indoor or outdoor (pages 1 and 3).  Similarly, Amazon.com sells hobnail patterned loop pile floor mats for cleaning moisture and debris from shoes (pages 1 and 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hobnail loop pattern for the carpet of Sherman, since said hobnail loop patterns are known to be durable and suitable for cleaning shoes.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a .  
	
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  US 2017/0202283 issued to Chou teaches a singed fastener fabric having ball-shaped fiber ends.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 24, 2021